EXHIBIT 10.6

 

 
 
Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K


The Warrants in favor of Cowen & Co., LLC dated May 25, 2006 are substantially
identical in all material respects except as to the exercise price and the
number of shares for which warrant can be exercised.


Exercise Price
   
Shares for which Warrant can be Exercised
 
$3.60
   
198, 264
 
$4.35
   
49,566
 










--------------------------------------------------------------------------------


 
 
 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.


NESTOR, INC.


Warrant To Purchase Common Stock


Warrant No.: 2006B-1
Number of Shares of Common Stock: 198,264
Date of Issuance: May 25, 2006 ("Issuance Date")


Nestor, Inc., a Delaware corporation (the "Company"), hereby certifies that, for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Cowen & Co., LLC, the registered holder hereof or its permitted
assigns (the "Holder"), is entitled, subject to the terms set forth below, to
purchase from the Company, at the Exercise Price (as defined below) then in
effect, upon surrender of this Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the "Warrant"), at any time or times on or after the date of the
Company’s receipt of the Issuance Approval (as defined in the Securities
Purchase Agreement) (the "Initial Exercisability Date"), but not after 11:59
p.m., New York Time, on the Expiration Date (as defined below), 198,264 fully
paid nonassessable shares of Common Stock (as defined below) (the "Warrant
Shares"). This Warrant is being issued to the Holder together with Warrant No.
2006B-2 dated as of the Issuance Date (the “2006B-2 Warrant”). For purposes
hereof, this Warrant, together with the 2006B-2 Warrant, shall be referred to
collectively herein as the “Warrants”. Except as otherwise defined herein,
capitalized terms in this Warrant shall have the meanings set forth in Section
16.
 
1. EXERCISE OF WARRANT.


(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Sections 1(f) and
(g)), this Warrant may be exercised by the Holder from time to time on or after
the Initial Exercisability Date, in whole or in part, by (i) delivery of a
written notice, in the form attached hereto as Exhibit A (the "Exercise
Notice"), of the Holder's election to exercise this Warrant and (ii) (A) payment
to the Company of an amount equal to the applicable Exercise Price multiplied by
the number of Warrant Shares as to which this Warrant is being exercised (the
"Aggregate Exercise Price") in cash or wire transfer of immediately available
funds or (B) by notifying the Company that this Warrant is being exercised
pursuant to a Cashless Exercise (as defined in Section 1(d)). The Holder shall
not be required to deliver the original Warrant in order to effect an exercise
hereunder. Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares. On or before the first Business Day
following the date on which the Company has received each of the Exercise Notice
and the Aggregate Exercise Price (or notice of a Cashless Exercise) (the
"Exercise Delivery Documents"), the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Delivery Documents to
the Holder and the Company's transfer agent (the "Transfer Agent"). On or before
the third Business Day following the date on which the Company has received all
of the Exercise Delivery Documents (the "Share Delivery Date"), the Company
shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company ("DTC") Fast Automated Securities Transfer Program and so long as
the certificates therefor are not required to bear a legend pursuant to Section
5(c) of the Securities Purchase Agreement, credit such aggregate number of
shares of Common Stock to which the Holder is entitled pursuant to such exercise
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission System, or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
dispatch by overnight courier to the address as specified in the Exercise
Notice, a certificate, registered in the Company's share register in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise, which certificate shall not
bear any restrictive legend unless the certificate is required to bear such a
legend pursuant to Section 5(c) of the Securities Purchase Agreement. Upon
delivery of the Exercise Notice and Aggregate Exercise Price referred to in
clause (ii)(A) above or notification to the Company of a Cashless Exercise
referred to in Section 1(d), the Holder shall be deemed for all corporate
purposes to have become the holder of record of the Warrant Shares with respect
to which this Warrant has been exercised, irrespective of the date such Warrant
Shares are credited to the Holder’s DTC account, or the date of delivery of the
certificates evidencing such Warrant Shares. If this Warrant is submitted in
connection with any exercise pursuant to this Section 1(a) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than three Business
Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 8(d)) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number. The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant.


-1-

--------------------------------------------------------------------------------


(b) Exercise Price. For purposes of this Warrant, "Exercise Price" means $3.60,
subject to adjustment as provided herein.
 
(c) Company's Failure to Timely Deliver Securities. If, at any time, the Holder
of this Warrant submits the Exercise Delivery Documents, and the Company fails
for any reason or for no reason to deliver, on or prior to the Share Delivery
Date, the number of shares of Common Stock to which the Holder is entitled upon
such exercise (an "Exercise Default"), then the Company shall pay to the Holder
payments ("Exercise Default Payments") for an Exercise Default in the amount of
(i) (N/365), multiplied by (ii) the amount by which the Closing Sale Price of
the Common Stock on the date the Exercise Notice giving rise to the Exercise
Default is transmitted in accordance with this Section 1 (the "Exercise Default
Date") exceeds the Exercise Price in respect of such Warrant Shares, multiplied
by (iii) the number of shares of Common Stock the Company failed to so deliver
in such Exercise Default, multiplied by (iv) .18, where N equals the number of
days from the Exercise Default Date which gave rise to the Exercise Default to
the date that the Company effects the full exercise of this Warrant. The accrued
Exercise Default Payment for each calendar month shall be paid in cash to the
Holder by the fifth day of the month following the month in which it has
accrued. In addition to the foregoing, if within three Trading Days after the
Company's receipt of the facsimile copy of an Exercise Notice the Company shall
fail to issue and deliver a certificate to the Holder and register such shares
of Common Stock on the Company's share register or credit the Holder's balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder's exercise hereunder, and if on or after such Trading
Day the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of shares of
Common Stock issuable upon such exercise that the Holder anticipated receiving
from the Company (a "Buy-In"), then the Company shall, within three Business
Days after the Holder's request and in the Holder's discretion, either (i) pay
cash to the Holder in an amount equal to the Holder's total purchase price
(including brokerage commissions, if any) for the shares of Common Stock so
purchased (the "Buy-In Price"), at which point the Company's obligation to
deliver such certificate (and to issue such Warrant Shares) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares and pay cash to the Holder in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Closing Sale Price on the
date of exercise. Nothing herein shall limit the Holder's right to pursue actual
damages for the Company's failure to maintain a sufficient number of authorized
shares of Common Stock or to otherwise issue shares of Common Stock upon
exercise of this Warrant in accordance with the terms hereof, and the Holder
shall have the right to pursue all remedies available at law or in equity
(including a decree of specific performance and/or injunctive relief).


(d) Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, the Holder may, in its sole discretion, exercise this Warrant in whole
or from time to time in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the "Net
Number" of shares of Common Stock determined according to the following formula
(a "Cashless Exercise"):
 
Net Number = (A x B) - (A x C)
B


For purposes of the foregoing formula:


A= the total number of shares with respect to which this Warrant is then being
exercised.


B= the Closing Sale Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.


C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.


(e) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 13.


-2-

--------------------------------------------------------------------------------


(f) Limitations on Exercises; Beneficial Ownership. The Company shall not effect
the exercise of this Warrant, and the Holder shall not have the right to
exercise this Warrant, to the extent that after giving effect to such exercise,
such Holder (together with such Holder's affiliates) would beneficially own in
excess of 4.99% (the "Maximum Percentage") of the shares of Common Stock
outstanding immediately after giving effect to such exercise. For purposes of
the preceding sentence, the aggregate number of shares of Common Stock
beneficially owned by such Holder and its affiliates shall include the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (i) exercise of the remaining,
unexercised portion of this Warrant beneficially owned by such Holder and its
affiliates and (ii) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company beneficially owned by such Holder
and its affiliates (including, without limitation, any convertible notes or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"). For purposes of this Warrant, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (1) the Company's most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within one Business Day confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant by the Holder and its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The limitations
contained in this Section 1(f) shall apply to a successor Holder of this
Warrant. By written notice to the Company, the Holder may from time to time
increase or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% specified in such notice; provided that any such increase will
not be effective until the 61st day after such notice is delivered to the
Company.


(g)  Insufficient Authorized Shares. If at any time after the earlier of (i) the
Company's receipt of stockholder approval of the Amendment (as defined in the
Securities Purchase Agreement) and (ii) July 15, 2006, and while any of the
Warrants remain outstanding, the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of the Warrants at least a number of shares
of Common Stock equal to 120% of the number of shares of Common Stock as shall
from time to time be necessary to effect the exercise of all of the Warrants
then outstanding (the "Required Reserve Amount") (an "Authorized Share
Failure"), then the Company shall immediately take all action necessary to
increase the Company's authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Warrants
then outstanding. Without limiting the generality of the foregoing sentence, as
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than 60 days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders' approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal. If the Company fails to remedy any Authorized Share
Failure within 60 days after the date on which such Authorized Share Failure
occurs, then the Company shall immediately notify the holders of the Warrants of
such occurrence and each holder of Warrants shall thereafter have the option,
exercisable in whole or in part at any time and from time to time, by delivery
of a Redemption Notice (as defined in Section 4(c) below) to the Company, to
require the Company to redeem for cash, at an amount per share equal to the
Redemption Price (as defined in Section 4(c) below), a portion of this Warrant
such that, after giving effect to such redemption, the then unissued portion of
the holder's Reserved Amount (as defined below) allocable to the Warrants then
held by such holder is at least equal to the Required Reserved Amount with
respect to the remaining Warrants held by such holder; provided that,
notwithstanding the foregoing, in the event the Company does not receive
stockholder approval of the Amendment on or before July 15, 2006, each holder
shall have the right to deliver a Redemption Notice pursuant to this Section
1(g) at any time after such date. If the Company fails to redeem such portion of
this Warrant within five business days after its receipt of such Redemption
Notice, then the holder hereof shall be entitled to interest on the Redemption
Price at a per annum rate equal to 13.5% from the date on which such Redemption
Price is required to be paid hereunder until the actual date of payment of the
Redemption Price hereunder.


-3-

--------------------------------------------------------------------------------


(h) Listing. The Company shall promptly secure the listing or quotation of the
shares of Common Stock issuable upon the exercise of this Warrant upon the
Principal Market or upon such other Eligible Market, if any, upon which shares
of Common Stock are then listed or quoted (subject to official notice of
issuance upon exercise of this Warrant) and shall maintain, so long as any other
shares of Common Stock shall be so listed or quoted, such listing or quotation
of all shares of Common Stock from time to time issuable upon the exercise of
this Warrant; and the Company shall so list or apply for quotation on each
Eligible Market, and shall maintain such listing or quotation of, any other
shares of capital stock of the Company issuable upon the exercise of this
Warrant if and so long as any shares of the same class shall be listed or quoted
on such Eligible Market. In the event that the Common Stock is suspended from
trading on, or is not listed (and authorized) for trading on, any Eligible
Market for an aggregate of 10 or more Trading Days in any 12 month period after
the date on which the Common Stock is first approved for trading on such
Eligible Market, the holder of this Warrant shall have the right to deliver a
Redemption Notice (as defined in Section 4(c) below) and require the Company to
pay such holder in cash an amount equal to the Redemption Price (as defined in
Section 4(c) below), plus any interest or penalties accruing thereon, all
pursuant to the procedures set forth in Section 4(c) below.


(i) Blue Sky Laws. The Company shall, on or before the date of issuance of any
Warrant Shares, take such actions as the Company shall reasonably determine are
necessary to qualify the Warrant Shares for, or obtain exemption for the Warrant
Shares for, sale to the holder of this Warrant upon the exercise hereof under
applicable securities or "blue sky" laws of the states of the United States, and
shall provide evidence of any such action so taken to the holder of this Warrant
prior to such date; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 1(i), (ii) subject itself to general taxation in any such
jurisdiction or (iii) file a general consent to service of process in any such
jurisdiction.


2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:


(a) Adjustment upon Issuance of shares of Common Stock. If and whenever on or
after May 25, 2006 (the “Subscription Date”) the Company issues or sells, or in
accordance with this Section 2 is deemed to have issued or sold, any shares of
Common Stock (including, without limitation, the issuance or sale of shares of
Common Stock owned or held by or for the account of the Company and the issuance
of any shares of Common Stock, Options or Convertible Securities in exchange for
any non-convertible security such as a non-convertible note, but excluding
shares of Common Stock deemed to have been issued by the Company in connection
with any Excluded Issuance (as defined in Section 16 below)) for a consideration
per share (the "New Issuance Price") less than a price (the "Applicable Price")
equal to the Exercise Price in effect immediately prior to such issue or sale or
deemed issuance or sale (the foregoing a "Dilutive Issuance"), then immediately
after such Dilutive Issuance, the Exercise Price then in effect shall be reduced
to an amount equal to the product of (A) the Exercise Price in effect
immediately prior to such Dilutive Issuance and (B) the quotient determined by
dividing (1) the sum of (I) the product derived by multiplying the Exercise
Price in effect immediately prior to such Dilutive Issuance and the number of
shares of Common Stock Deemed Outstanding immediately prior to such Dilutive
Issuance plus (II) the consideration, if any, received by the Company upon such
Dilutive Issuance, by (2) the product derived by multiplying (I) the Exercise
Price in effect immediately prior to such Dilutive Issuance by (II) the number
of shares of Common Stock Deemed Outstanding immediately after such Dilutive
Issuance. Upon each such adjustment of the Exercise Price hereunder, the number
of Warrant Shares shall be adjusted to the number of shares of Common Stock
determined by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of Warrant Shares acquirable upon exercise of this
Warrant immediately prior to such adjustment and dividing the product thereof by
the Exercise Price resulting from such adjustment. For purposes of determining
the adjusted Exercise Price under this Section 2(a), the following shall be
applicable:


-4-

--------------------------------------------------------------------------------


(i) Issuance of Options. If the Company in any manner grants any Options,
whether or not immediately exercisable, and the lowest price per share for which
one share of Common Stock is issuable upon the exercise of any such Option or
upon conversion, exercise or exchange of any Convertible Securities issuable
upon exercise of any such Option is less than the Applicable Price, then such
share of Common Stock shall be deemed to be outstanding and to have been issued
and sold by the Company at the time of the granting or sale of such Option for
such price per share. For purposes of this Section 2(a)(i), the "lowest price
per share for which one share of Common Stock is issuable upon the exercise of
any such Option or upon conversion, exercise or exchange of any Convertible
Securities issuable upon exercise of any such Option" shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable (but
excluding any contingent amounts) by the Company with respect to any one share
of Common Stock upon the granting or sale of the Option, upon exercise of the
Option and upon conversion, exercise or exchange of any Convertible Security
issuable upon exercise of such Option. No further adjustment of the Exercise
Price or number of Warrant Shares shall be made upon the actual issuance of such
shares of Common Stock or of such Convertible Securities upon the exercise of
such Options or upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities.


(ii)  Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities, whether or not immediately convertible, and
the lowest price per share for which one share of Common Stock is issuable upon
the conversion, exercise or exchange thereof is less than the Applicable Price,
then such share of Common Stock shall be deemed to be outstanding and to have
been issued and sold by the Company at the time of the issuance or sale of such
Convertible Securities for such price per share. For the purposes of this
Section 2(a)(ii), the "lowest price per share for which one share of Common
Stock is issuable upon the conversion, exercise or exchange" shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
(but excluding any contingent amounts) by the Company with respect to one share
of Common Stock upon the issuance or sale of the Convertible Security and upon
conversion, exercise or exchange of such Convertible Security. No further
adjustment of the Exercise Price or number of Warrant Shares shall be made upon
the actual issuance of such shares of Common Stock upon conversion, exercise or
exchange of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of this Warrant has been or is to be made pursuant to other provisions of this
Section 2(a), no further adjustment of the Exercise Price or number of Warrant
Shares shall be made by reason of such issue or sale.


-5-

--------------------------------------------------------------------------------


(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exercise or exchange of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or exercisable
or exchangeable for shares of Common Stock increases or decreases at any time,
the Exercise Price and the number of Warrant Shares in effect at the time of
such increase or decrease shall be adjusted to the Exercise Price and the number
of Warrant Shares which would have been in effect at such time had such Options
or Convertible Securities provided for such increased or decreased purchase
price, additional consideration or increased or decreased conversion rate, as
the case may be, at the time initially granted, issued or sold. For purposes of
this Section 2(a)(iii), if the terms of any Option or Convertible Security that
was outstanding as of the date of issuance of this Warrant are increased or
decreased in the manner described in the immediately preceding sentence, then
such Option or Convertible Security and the shares of Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such increase or decrease. No adjustment pursuant
to this Section 2(a) shall be made if such adjustment would result in an
increase of the Exercise Price then in effect or a decrease in the number of
Warrant Shares.


(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for no consideration. If any shares of Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the net
amount received by the Company therefor, after deduction of all underwriting
discounts or allowances in connection with such issuance or sale. If any shares
of Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of the consideration received therefor
will be deemed to be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by the Company will be the Closing Sale Price of such security on the
date of receipt. If any shares of Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock, Options or Convertible Securities, as the case may
be. The fair value of any consideration other than cash or securities will be
determined in good faith by the Board of Directors of the Company (subject to
the right of the Holder to dispute such valuation as described below). If the
Holder disagrees with the Board of Directors’ determination of fair value, the
Holder may submit a notice of disagreement to the Company. During the 10 days
immediately following the Company’s receipt of such notice (the “Notice Date”),
the Holder and the Company shall negotiate in good faith to determine a mutually
agreeable fair value. If the parties are unable to reach agreement within such
10-day period, the fair value of such consideration will be determined within
five Business Days after the 10th day following the Notice Date by an
independent, reputable appraiser jointly selected by the Company and the Holder.
The determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company. If the Company issues (or becomes obligated to issue) shares of
Common Stock pursuant to any antidilution or similar adjustments (other than as
a result of stock splits, stock dividends and the like) contained in any
Convertible Securities or Options outstanding as of the Subscription Date but
not included in Schedule 3(c) to the Securities Purchase Agreement, then all
shares of Common Stock so issued shall be deemed to have been issued for no
consideration. If the Company issues (or becomes obligated to issue) shares of
Common Stock pursuant to any antidilution or similar adjustments contained in
any Convertible Securities or Options included in Schedule 3(c) to the
Securities Purchase Agreement as a result of the issuance of the securities
under the Stock Purchase Agreement and the number of shares that the Company
issues (or is obligated to issue) as a result of such issuance exceeds the
amount specified in Schedule 3(c) to the Securities Purchase Agreement, such
excess shares shall be deemed to have been issued for no consideration.
Notwithstanding anything else herein to the contrary, if Common Stock, Options
or Convertible Securities are issued or sold in conjunction with each other as
part of a single transaction or in a series of related transactions, the Holder
may elect to determine the amount of consideration deemed to be received by the
Company therefor by deducting the fair value of any type of securities (the
"Disregarded Securities") issued or sold in such transaction or series of
transactions. If the Holder makes an election pursuant to the immediately
preceding sentence, no adjustment to the Exercise Price shall be made pursuant
to this Section 2(a) for the issuance of the Disregarded Securities or upon any
conversion, exercise or exchange thereof.


-6-

--------------------------------------------------------------------------------


(v) Record Date. If the Company takes a record of the holders of shares of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.


(b) Adjustment upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(b) shall become effective at the close of
business on the date the subdivision or combination becomes effective.


(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features, other than an Excluded Issuance),
then the Company's Board of Directors will make in good faith an appropriate
adjustment in the Exercise Price and the number of Warrant Shares so as to
protect the rights of the Holder; provided that no such adjustment pursuant to
this Section 2(c) will increase the Exercise Price or decrease the number of
Warrant Shares as otherwise determined pursuant to this Section 2.
 
-7-

--------------------------------------------------------------------------------


(d) De Minimis Adjustment. No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease of at least $0.01
in such price; provided, however, that any adjustment which by reason of this
Section 2(d) is not required to be made shall be carried forward and taken into
account in any subsequent adjustment. All calculations under this Section 2
shall be made by the Company in good faith and shall be made to the nearest cent
or to the nearest one hundredth of a share, as applicable. No adjustment need be
made for a change in the par value or no par value of the Company’s Common
Stock.


(e) Notice of Adjustment. Upon the occurrence of any event which requires any
adjustment or readjustment of the Exercise Price or change in number or type of
stock, securities and/or other property issuable upon exercise of this Warrant,
then, and in each such case, the Company shall promptly make a public
announcement of such adjustment or readjustment and shall give notice thereof to
the Holder, which notice shall state the Exercise Price resulting from such
adjustment or readjustment and any change in the number or type of stock,
securities and/or other property issuable upon exercise of this Warrant, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. Such calculation shall be certified by the chief
financial officer of the Company.
 
3. RIGHTS UPON DISTRIBUTION OF ASSETS.


(a) Except as set forth in Section 3(b), if the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction (a "Distribution"), at any time after the issuance of this
Warrant, then, in each such case:


(i) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (A) the numerator shall be the Closing Bid
Price of the shares of Common Stock on the Trading Day immediately preceding
such record date minus the value of the Distribution (as determined in good
faith by the Company's Board of Directors) applicable to one share of Common
Stock, and (B) the denominator shall be the Closing Bid Price of the shares of
Common Stock on the Trading Day immediately preceding such record date; and


(ii) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (i);
provided that in the event that the Distribution is of shares of common stock
(or common equity) ("Other Shares of Common Equity") of a company whose shares
of common equity are traded on a national securities exchange or a national
automated quotation system, then the Holder may elect to receive a warrant to
purchase Other Shares of Common Equity in lieu of an increase in the number of
Warrant Shares, the terms of which shall be identical to those of this Warrant,
except that such warrant shall be exercisable into the number of shares of Other
Shares of Common Equity that would have been payable to the Holder pursuant to
the Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding paragraph
(i) and the number of Warrant Shares calculated in accordance with the first
part of this paragraph (ii).


-8-

--------------------------------------------------------------------------------


(b) Notwithstanding anything to the contrary set forth in Section 3(a) hereof,
no adjustment under Section 3(a) shall be made with respect to any cash
Distribution declared on the Common Stock unless (i) the sum of (A) the per
share amount of such contemplated Distribution plus (B) the sum of all other
cash Distributions declared and paid on the Common Stock during the 360
consecutive calendar day period ending on the date immediately preceding the
payment of the contemplated Distribution equals or exceeds (ii) 5% of the
Closing Sale Price on the date immediately preceding the payment of the
contemplated Distribution.


4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.


Purchase Rights. In addition to any adjustments pursuant to Section 2 above, if
at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock
(collectively, "Purchase Rights"), then the Holder will be entitled to acquire,
upon the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Holder could have acquired if the Holder had held the number of shares
of Common Stock acquirable upon complete exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant, but after the
calculation of such number of shares, the provisions of Section 1(f) shall
continue to apply) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights. If the right
to exercise or convert any such Purchase Rights would expire in accordance with
their terms prior to the exercise of this Warrant, then the terms of such
Purchase Rights shall provide that such exercise or convertibility right shall
remain in effect until 30 days after the date the Holder receives such Purchase
Rights pursuant to the exercise hereof.


(a) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity and, if an entity other
than the Successor Entity is the entity whose capital stock or assets the
holders of the Common Stock are entitled to receive as a result of such
Fundamental Transaction, such other entity (the "Other Entity"), assumes in
writing all of the obligations of the Company under this Warrant and the other
Transaction, including executing an agreement to deliver to the Holder in
exchange for this Warrant a security of the Successor Entity or the Other
Entity, as applicable, evidenced by a written instrument substantially similar
in form and substance to this Warrant and with appropriate provisions such that
the rights and interests of the Holder and the economic value of this Warrant
are in no way diminished by such Fundamental Transaction (including, without
limitation, in the case of any such Fundamental Transaction in which the
Successor Entity or Other Entity, as applicable, is not the Company, an
immediate adjustment of the Exercise Price and Warrant Shares so that the
Exercise Price and Warrant Shares immediately after the Fundamental Transaction
reflect the same relative value as compared to the value of the surviving
entity's common stock that existed between the Exercise Price and the Warrant
Shares and the value of the Company's Common Stock immediately prior to such
Fundamental Transaction (without regard to any limitations on the exercise of
this Warrant)), and (ii) the Successor Entity or the Other Entity, if
applicable, is a publicly traded corporation whose common stock is quoted on or
listed for trading on an Eligible Market (a "Public Successor"). Upon the
occurrence of any Fundamental Transaction, the Successor Entity or the Other
Entity, as applicable, shall succeed to, and be substituted for (so that from
and after the date of such Fundamental Transaction, the provisions of this
Warrant referring to the "Company" shall refer instead to the Successor Entity
or the Other Entity, as applicable), and may exercise every right and power of
the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity or such Other Entity,
as applicable, had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity or the Other Entity, as
applicable, shall deliver to the Holder confirmation that there shall be issued
upon exercise of this Warrant at any time after the consummation of the
Fundamental Transaction, in lieu of the shares of the Common Stock (or other
securities, cash, assets or other property) purchasable upon the exercise of the
Warrant prior to such Fundamental Transaction, such shares of publicly traded
common stock (or their equivalent) of the Successor Entity or the Other Entity,
as applicable, as adjusted in accordance with the provisions of this Warrant. In
addition to and not in substitution for any other rights hereunder, prior to the
consummation of any Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a "Corporate Event"), the Company
shall make appropriate provision to insure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant at any time after the
consummation of the Fundamental Transaction but prior to the Expiration Date, in
lieu of the shares of the Common Stock (or other securities, cash, assets or
other property) purchasable upon the exercise of the Warrant prior to such
Fundamental Transaction, such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately prior
to such Fundamental Transaction. The provisions of this Section shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied without regard to any limitations on the exercise of
this Warrant.


(b) Notwithstanding the provisions of Section 4(b) above, at least 45 days
before the consummation of a Change of Control (as defined herein), but in no
event later than 15 days prior to the record date for the determination of
stockholders entitled to vote with respect thereto (or, with respect to a tender
offer, or a change in the Board of Directors, if the Company is unable to comply
with this time requirement because of the nature of the Change of Control, as
soon as the Company reasonably believes that the Change of Control is to be
consummated), but not prior to the public announcement of such Change of
Control, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a "Change of Control Notice"). If the terms of
a Change of Control change materially from those set forth in a Change of
Control Notice, the Company shall deliver a new Change of Control Notice and the
time periods in this clause (b) shall be calculated based upon the Holder's
receipt of the later Change of Control Notice. At any time during the period
(the "Change of Control Period") beginning after the Holder's receipt of a
Change of Control Notice and ending on the date that is 15 Trading Days after
the later of the consummation of such Change of Control or delivery of the
Change of Control Notice, the Holder may require the Company to purchase all or
any portion of this Warrant by delivering written notice thereof ("Redemption
Notice") to the Company, which Redemption Notice shall indicate the portion of
this Warrant that the Holder is electing to have the Company purchase; provided,
however, that if the Closing Sale Price of the Common Stock on the first Trading
Day immediately following the public announcement of the Change of Control
described in the Change of Control Notice exceeds $6.00 per share, then the
Holder shall not have the right to deliver a Redemption Notice or require the
redemption of its Warrants pursuant to this Section 4(c) with respect to such
Change of Control. The portion of this Warrant to be purchased pursuant to this
Section 4(c) (the "Redemption Portion") shall be purchased by the Company for
cash at a price equal to the value of the Redemption Portion on the date of such
purchase, which value shall be determined by use of the Black Scholes Option
Pricing Model utilizing (i) a risk-free interest rate corresponding to the U.S.
Treasury rate for a period equal to the remaining term of this Warrant as of
such date of request and (ii) an expected volatility equal to the greater of (A)
60% and (B) the 100 day volatility for the Company as of the date of the public
announcement of the Change of Control described in the Change of Control Notice
obtained from the HVT function on Bloomberg (the "Redemption Price").
Notwithstanding anything to the contrary in this Section 4(c), until the
Redemption Price (together with any interest thereon) is paid in full, the
unexercised portion of the Warrant submitted for purchase under this Section
4(c) (together with any interest thereon) may be exercised, in whole or in part,
by the Holder for Common Stock, or in the event the exercise date is after the
consummation of the Change of Control, shares of stock or equity interests of
the Successor Entity or Other Entity, as applicable, substantially equivalent to
the Company's Common Stock pursuant to Section 4(b). Any amount due under this
Warrant that is not paid when due shall result in a late charge being incurred
and payable by the Company in an amount equal to interest on such amount at the
rate of 13.5% per annum from the date such amount was due until the same is paid
in full.
 
-9-

--------------------------------------------------------------------------------


5. REGISTRATION RIGHTS. The Warrant Shares are deemed to be “Registrable
Securities” within the meaning of the Company’s Registration Rights Agreement
(as defined in Section 16(r) hereof).


6. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, from and after the Company's receipt of stockholder approval of the
Amendment (as defined in the Securities Purchase Agreement) and so long as this
Warrant is outstanding, take all action necessary to reserve and keep available
out of its authorized and unissued shares of Common Stock, solely for the
purpose of effecting the exercise of this Warrant, 120% of the number of shares
of Common Stock as shall from time to time be necessary to effect the exercise
of this Warrant (without regard to any limitations on exercise), including,
without limitation, those actions called for by Section 1(g) hereof.


7. WARRANT HOLDER NOT DEEMED A STOCKHOLDER; NOTICES OF CORPORATE ACTION. i)
Except as otherwise specifically provided herein, the Holder, solely in such
Person's capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person's capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant. In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.


(b) Notwithstanding this Section 7, the Company shall provide the Holder with
copies of the same notices and other information given to the stockholders of
the Company generally, contemporaneously with the giving thereof to the
stockholders. In addition, in case at any time:


(i) the Company shall declare any dividend or distribution upon the Common
Stock;


(ii) the Company shall offer to grant, issue or sell to the holders of the
Common Stock any additional shares of stock of any class or any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property;


-10-

--------------------------------------------------------------------------------


(iii) there shall be any Fundamental Transaction or other capital reorganization
of the Company, or reclassification of the Common Stock, or consolidation or
merger of the Company with or into, or sale of all or substantially all of its
assets to, another corporation or entity; or


(iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;


then, in each such case, the Company shall give to the Holder (A) notice of the
date or estimated date on which the books of the Company shall close or a record
shall be taken for determining the holders of Common Stock entitled to receive
any such dividend, distribution, or subscription rights or for determining the
holders of Common Stock entitled to vote in respect of any such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation or
winding-up and (B) in the case of any such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation or winding-up, notice of
the date (or, if not then known, a reasonable estimate thereof by the Company)
when the same shall take place. Such notice shall also specify the date on which
the holders of Common Stock shall be entitled to receive such dividend,
distribution, or subscription rights or to exchange their Common Stock for stock
or other securities or property deliverable upon such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation, or
winding-up, as the case may be. Such notice shall be given at least 10 days
prior to the record date for events described in clause (i) and 30 days prior to
the record date or the date on which the Company's books are closed in respect
of events described in clauses (ii), (iii) and (iv). Failure to give any such
notice or any defect therein shall not affect the validity of the proceedings
referred to in clauses (i), (ii), (iii) and (iv) above. Notwithstanding the
foregoing, the Company shall publicly disclose the substance of any notice
delivered hereunder prior to delivery of such notice to the Holder.


8. REISSUANCE OF WARRANTS.


(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 8(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less then the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 8(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.


(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 8(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.


(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 8(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.


-11-

--------------------------------------------------------------------------------


(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 8(a)
or Section 8(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.


9. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment.


10. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.


11. GOVERNING LAW; JURISDICTION; JURY TRIAL. This Warrant shall be governed by
and construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Warrant shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. The Company and the
Holder irrevocably consent to the exclusive jurisdiction of the United States
federal courts and the state courts located in the City of New York, Borough of
Manhattan, in any suit or proceeding based on or arising under this Warrant and
irrevocably agree that all claims in respect of such suit or proceeding may be
determined in such courts. The Company irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in such forum.
The Company further agrees that service of process upon the Company mailed by
first class mail shall be deemed in every respect effective service of process
upon the Company in any such suit or proceeding. Nothing herein shall affect the
right of the Holder to serve process in any other manner permitted by law. The
Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.


12. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and all the Buyers and shall not be construed against any person
as the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.


-12-

--------------------------------------------------------------------------------


13.  DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within one Business Day of receipt, or deemed receipt, of the Exercise
Notice giving rise to such dispute, as the case may be, to the Holder. If the
Holder and the Company are unable to agree upon such determination or
calculation of the Exercise Price or the Warrant Shares within one Business Day
of such disputed determination or arithmetic calculation being submitted to the
Holder, then the Company shall, within one Business Day submit via facsimile (a)
the disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company's
independent, outside accountant. The Company, at the Company's expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five Business Days from the time it receives the disputed
determinations or calculations. Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.


14. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant and the other Transaction Documents, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.


15. TRANSFER. This Warrant is subject to certain restrictions on transfer set
forth in Section 5 of the Securities Purchase Agreement; provided, however, that
this Warrant and any shares of Common Stock issued upon exercise of this Warrant
may be offered for sale, sold, assigned or transferred by the Holder without the
consent of the Company, subject to applicable securities law restrictions.


16. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:


(a) "5% Senior Convertible Notes" means the principal of (and premium, if any),
interest on, and all fees and other amounts (including, without limitation, any
reasonable out-of-pocket costs, enforcement expenses (including reasonable
out-of-pocket legal fees and disbursements and other reimbursement or indemnity
obligations relating thereto) payable by Company under or in connection with
those certain 5% Senior Convertible Notes of the Company, due October 31, 2007,
outstanding as of the Subscription Date and upon the terms and conditions of
such notes as in effect as of the Subscription Date (as modified pursuant to the
express terms of the Securities Purchase Agreement).


(b) "5% Warrants" means the warrants to purchase Common Stock issued to the
holders of the 5% Senior Convertible Notes on the Issuance Date pursuant to the
terms of a Noteholder Agreement (as defined in the Securities Purchase
Agreement).


(c) "Bloomberg" means Bloomberg Financial Markets.


-13-

--------------------------------------------------------------------------------


(d) "Business Day" means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.


(e) "Change of Control" means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.


(f) "Closing Bid Price" and "Closing Sale Price" means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the "pink sheets" by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.


(g) "Common Stock" means (i) the Company's shares of Common Stock, par value
$.01 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock. 


(h) "Common Stock Deemed Outstanding" means, at any given time, the number of
shares of Common Stock actually outstanding at such time, plus the number of
shares of Common Stock deemed to be outstanding pursuant to Sections 2(a)(i) and
2(a)(ii) hereof regardless of whether the Options or Convertible Securities are
actually exercisable at such time, but excluding any shares of Common Stock
owned or held by or for the account of the Company.


(i) "Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.


(j) "Eligible Market" means the Principal Market, The Nasdaq Capital Market, The
New York Stock Exchange, Inc. or the American Stock Exchange.


-14-

--------------------------------------------------------------------------------


(k) "Excluded Issuance" means (i) the issuance of Common Stock upon the exercise
or conversion of any Options or Convertible Securities which are outstanding on
the day immediately preceding the Subscription Date and disclosed in Schedule
3(c) to the Securities Purchase Agreement in accordance with the terms of such
Options or Convertible Securities as of such date, provided that the terms of
such Options or Convertible Securities are not amended, modified or changed on
or after the Subscription Date without the consent of the Required Holders
(except as expressly provided for in the Securities Purchase Agreement with
respect to the 5% Senior Convertible Notes); (ii) the grant of options to
purchase Common Stock or other stock-based awards or sales, with exercise or
purchase prices not less than the market price of the Common Stock on the date
of grant or issuance, which are issued or sold to employees, officers or
directors of the Company for the primary purpose of soliciting or retaining
their employment or service pursuant to an equity compensation plan approved by
the Company's Board of Directors, and the issuance of Common Stock upon the
exercise thereof; (iii) the issuance of Common Stock upon the exercise of the
Warrants, the SPA Warrants or the 5% Warrants or the conversion of the SPA
Securities; and (iv) the issuance of securities in connection with mergers,
acquisitions, strategic business partnerships or joint ventures, in each case
with non-affiliated third parties and otherwise on an arm's length basis, the
primary purpose of which, in the reasonable judgment of the Board of Directors,
is not to raise additional capital.


(l) "Expiration Date" means the date 60 months after the Issuance Date or, if
such date falls on a day other than a Business Day or on which trading does not
take place on the Principal Market (a "Holiday"), the next date that is not a
Holiday.


(m) "Fundamental Transaction" means: (i) a transaction or series of related
transactions pursuant to which the Company: (A) sells, conveys or disposes of
all or substantially all of its assets (or the stock or assets of one or more of
its Subsidiaries which, on a consolidated basis, constitute all or substantially
all of the Company’s assets), determined on either a quantitative or qualitative
basis (the presentation of any such transaction for stockholder approval being
conclusive evidence that such transaction involves the sale of all or
substantially all of the assets of the Company on a consolidated basis); (B)
merges or consolidates with or into, or engages in any other business
combination with, any other person or entity, in any case that results in the
holders of the voting securities of the Company immediately prior to such
transaction holding or having the right to direct the voting of 50% or less of
the total outstanding voting securities of the Company or such other surviving
or acquiring person or entity immediately following such transaction, as the
case may be; or (C) sells or issues, or any of its stockholders sells or
transfers, any securities to any person or entity, or the acquisition or right
to acquire securities by any person or entity, in either case acting
individually or in concert with others, such that, following the consummation of
such transaction(s), such person(s) or entity(ies) (together with their
respective affiliates, as such term is used under Section 13(d) of the Exchange
Act) would own or have the right to acquire greater than 50% of the outstanding
shares of Common Stock (other than Silver Star Partners I, LLC (“Silver Star”),
provided that Silver Star or its affiliates or agents do not acquire beneficial
ownership of more than (x) 50% of the outstanding shares of Common Stock through
a tender offer, exchange offer or similar transaction for any security of the
Company or (y) 60% of the outstanding shares of Common Stock by any means); (ii)
any reclassification or change of the outstanding shares of Common Stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination); or (iii)
any event, transaction or series of related transactions that results in
individuals serving on the Board of Directors on the date hereof (the "Incumbent
Board") ceasing for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to the date hereof whose appointment, election, or nomination for election by
the Company's stockholders was approved by a vote of at least a two-thirds of
the directors then comprising the Incumbent Board, after giving effect to this
proviso (other than an appointment, election, or nomination of an individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company),
shall be considered as though such person were a member of the Incumbent Board. 


-15-

--------------------------------------------------------------------------------


(n) "Options" means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.


(o) "Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.


(p) "Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.


(q) "Principal Market" means the Nasdaq National Market.


(r) "Registration Rights Agreement" means the Registration Rights Agreement
dated as of May 25, 2006 by and among the Company and the buyers (the “Buyers”)
party thereto.


(s) "Required Holders" means the holders of SPA Warrants representing at least
75% of the shares of Common Stock underlying the SPA Warrants then outstanding. 


(t) "Securities Purchase Agreement" means the Securities Purchase Agreement
dated as of May 25, 2006 among the Company and certain purchasers named therein.


(u) "SPA Securities" means the Company's 7.0% Senior Secured Convertible Notes
issued pursuant to the Securities Purchase Agreement.


(v) "SPA Warrants" means the warrants to purchase the Company's common stock
issued pursuant to the Securities Purchase Agreement.


(w) "Successor Entity" means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.


(x) "Trading Day" means any day on which trading the Common Stock is reported on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the Eligible Market that is the principal
securities exchange or securities market on which the Common Stock is then
traded; provided that "Trading Day" shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York Time).


(y) "Transaction Documents" is defined in the Securities Purchase Agreement.


-16-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.



 
NESTOR, INC.
         
By: /s/ Nigel P. Hebborn
 
Nigel P. Hebborn
 
Chief Financial Officer









































































[Signature Page to Warrant to Purchase Common Stock]




-17-

--------------------------------------------------------------------------------





EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


NESTOR, INC.
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of Nestor, Inc., a Delaware
corporation (the "Company"), evidenced by the attached Warrant to Purchase
Common Stock (the "Warrant"). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.


1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:


____________ a "Cash Exercise" with respect to _________________ Warrant Shares;
and/or


____________ a "Cashless Exercise" with respect to _______________ Warrant
Shares.


2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.


3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.


Date: ___________, 20____
             
Name of Registered Holder
             
By:
 
Name:
 
Title:
 









-18-

--------------------------------------------------------------------------------




ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and hereby directs [Insert
Name of Transfer Agent] to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated _______ __, 2006
from the Company and acknowledged and agreed to by [Insert Name of Transfer
Agent].



 
NESTOR, INC.
         
By:
 
Name:
 
Title:



-19-

--------------------------------------------------------------------------------





